Name: Commission Regulation (EEC) No 2915/82 of 28 October 1982 authorizing Denmark to suspend the issue of export licences for aluminium waste and scrap
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 304/52 Official Journal of the European Communities 30 . 10 . 82 COMMISSION REGULATION (EEC) No 2915/82 of 28 October 1982 authorizing Denmark to suspend the issue of export licences for aluminium waste and scrap obliged Danish aluminium scrap processing under ­ takings to reduce to 60 % the level of utilization of their production capacity ; whereas, in addition, the increase in scrap exports has led to a price increase which, when reflected in the processed products, distorts the competitive position as regards certain directly competing third countries ; whereas, as a result, it can be considered that there is a danger of a shortage of these products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2603/69 of 20 December 1969 establishing common rules for exports ('), as last amended by Regulation (EEC) No 1 934/82 (2), and in particular Article 6 thereof, After consultation within the Advisory Committee set up by Regulation (EEC) No 2603/69 , Whereas, under Council Regulation (EEC) No 3568 /81 (3), exports from the Community of alumi ­ nium waste and scrap falling within subheading 76.01 B of the Common Customs Tariff were made subject to production of an export licence to be issued by the relevant authorities of the Member States ; whereas this surveillance system replaces an export quota system which was in force until 31 December 1980 ; Whereas during the first six months of 1982 exports from Denmark of the products in question were more than 10 times greater than that Member State's share of the 1980 quota ; whereas this sudden increase has HAS ADOPTED THIS REGULATION : Article 1 The Danish authorities are hereby authorized to suspend the issue of export licences for aluminium waste and scrap falling within subheading 76.01 B of the Common Customs Tariff. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 October 1982. For the Commission Wilhelm HAFERKAMP Vice-President (&gt;) OJ No L 324, 27 . 12 . 1969 , p . 25 . (2) OJ No L 211 , 20 . 7 . 1982, p . 1 . I 1 ) OJ No L 357, 12 . 12 . 1981 , p . 7 .